UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4255


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRIS KETRON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:01-cr-00058-jpj-1)


Submitted:   January 19, 2012             Decided:   February 16, 2012


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Davidson, DAVIDSON & KITZMAN, PLC, Charlottesville,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Zachary T. Lee, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chris     Ketron       appeals        the    district    court’s   judgment

revoking his supervised release and sentencing him to 42 months

in   prison.    On    appeal,      he    contends        that    the   district   court

lacked authority to revoke his supervised release based on his

last three violations, which involved conduct occurring after

the scheduled expiration date; the district court plainly erred

in finding his first two violations were Grade A violations and

his original offense was a Class A felony; we should create a

stronger level of appellate review than “plainly unreasonable”;

his sentence should be lower based on his cooperation; and the

district court’s explanation was inadequate.                     We affirm.

           We    review       a    district            court’s     judgment   revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.       United States v. Copley, 978 F.2d 829, 831 (4th

Cir.   1992).      Challenges       to   a   district       court’s     authority   are

matters of law reviewed de novo.                  United States v. Buchanan, 638

F.3d 448, 451 (4th Cir. 2011).               Procedural sentencing claims and

other specific claims of sentencing error raised for the first

time on appeal are reviewed for plain error.                        United States v.

Hargrove, 625 F.3d 170, 184 (4th Cir. 2010), cert. denied, 132

S. Ct. 292 (2011); United States v. Lynn, 592 F.3d 572, 577 (4th

Cir. 2010).



                                             2
            To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                 18 U.S.C. § 3583(e)(3) (2006).

We will affirm a sentence imposed after revocation of supervised

release if it is within the prescribed statutory range and not

plainly unreasonable.            United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).           We first consider whether the sentence

is procedurally or substantively unreasonable.                   Id. at 438.       In

this     initial   inquiry,      we     take    a   more    deferential    posture

concerning issues of fact and the exercise of discretion than

reasonableness        review     for     Guidelines        sentences.       United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                      Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                 Id. at 657.

            While a district court must consider the Chapter Seven

policy     statements      and    the    statutory     factors    applicable       to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.         Id. at 656-57.           Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need   not   be   as    detailed      or   specific   when     imposing   a



                                          3
revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

                We   have    reviewed     the     record    and    conclude      that   the

district court did not err or abuse its discretion in revoking

Ketron’s        supervised    release,        and   his    sentence   is    reasonable.

First,     we    conclude     that      the   district     court    had    authority    to

revoke     Ketron’s      term     of    supervised     release      based   on    conduct

occurring        after      its    scheduled        expiration      date    because     he

absconded from supervision and the warrant issued prior to the

end   of    the      term.        See   18    U.S.C.      § 3583(i)   (2006);      United

States v. Buchanan, 638 F.3d 448, 457-58 (4th Cir. 2011).

                Next, we conclude that Ketron has failed to show that

the district court plainly erred in finding his five violations

included conduct that constituted a Grade A violation under U.S.

Sentencing Guidelines Manual § 7B1.1(a)(1) (2010).                          We likewise

conclude that the district court did not plainly err in finding

that his original 18 U.S.C. § 924(c) (2000) offense was a Class

A felony.         See 18 U.S.C. § 3559(a)(1) (2006); United States v.

Turner, 389 F.3d 111, 120 (4th Cir. 2004); United States v.

Cristobal, 293 F.3d 134, 147 (4th Cir. 2002).

                Finally, we conclude that Ketron’s sentence is both

procedurally and substantively reasonable.                         The district court

granted his request for a sentence below his Guidelines range of

51 to 63 months based on his cooperation with state authorities,

                                              4
but found he had failed to cooperate in his supervision and that

a    significant   sentence     was   required    based   on    his    failure   to

conform    his   conduct   to   the   law   and   abide   by    his    supervised

release    conditions,     to   reflect     his   history,     to     protect    the

public, and to provide an adequate deterrent to crime.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral    argument    because   the      facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        5